GILBERT, Circuit Judge
(dissenting). The defect in the findings of the circuit court is at most a purely technical one. The law re: quires of the trial court an opinion which shall set forth the specific findings of fact on which the plaintiff is held to be entitled to recover. The action is brought upon a marshal’s account of his fees and disbursements. The record shows that testimony was heard concerning every item of the account, and that the court passed upon each item. In making the findings, the conrt, instead of repeating in detail the items that were found to be due the plaintiff, poinled out and specified those that were to be disallowed, and concluded with a general finding,'which is as follows: “I am of the opinion that all the other items in the account are proper claims against the United States, and the plaintiff is justly entitled to be allowed therefor.” Then follow general findings to the effect that the services mentioned in the account were rendered to the United Slates by the plaintiff' as marshal, and that the compensation therefor was provided by law. It is very evident from the record that, as a matter of fact, the court made specific findings upon every portion of the account, and (hat it has deemed a reference to the items which were allowed, together with a particular specification of those which were disallowed, a sufficient compliance with the statute.
The assignment of error which we find in the record is not sufficient to biing to our attention the defect in the proceedings which, in the opinion of the majority of the court, justifies the reversal of the judgment. The error assigned is as follows: “The court finds as conclusion of law that, plaintiff is entitled to judgment against defendant in the sum of $2,237.43.” This, I submit, points to no error whatever in the record, and is insufficient to direct our attention to the fact that by the opinion of the court below tbe facts are not specifically found as required by the statute. It is necessary to refer to a few only of the numerous decisions in which the rule has been construed. Fourth Nat. Bank of St. Louis v. City of Belleville, 27 C. C. A. 674, 83 Fed. 675; Association v. Sparks, 28 C. C. A. 399, 83 Fed. 225; City of Findlay v. Pertz, 20 C. C. A. 662, 74 Fed. 681; Doe v. Mining Co., 17 C. C. A. 190, 70 Fed. 455; Oswego Tp. v. Travelers’ Ins. Co., 17 C. C. A. 77, 70 Fed. 225. In the case last cited it was said that the assignment that the court erred *954in rendering judgment for the plaintiff “brings nothing to the attention of the appellate court.” Nor are we authorized to deviate from the rule from the fact that the plaintiff in error is the United States. In U. S. v. Ferguson, 24 C. C. A. 1, 78 Fed. 103, which was an action against the United States under the statute of March 3, 1887, the circuit court of appeals of the Second circuit, referring to assignments of error, which were that the court erred in rendering judgment for the plaintiff, and that the court erred in not rendering judgment for the defendant, said: “These assignments do not comply with the rules, as they fail to point out any particular error asserted and intended to be urged. Whether they mean that a wrong result was reached because the facts were erroneously decided, or because the court erred in applying the law to the facts, can only be conjectured.” In U. S. v. Ady, 22 C. C. A. 223, 224, 76 Fed. 359, 360, the circuit court of appeals for the Eighth circuit said: “The question whether the findings of fact made by the lower court support its conclusions of law may be reviewed without exceptions upon seasonable assignments of error.” Under onr eleventh rule, which permits us to notice a plain error not assigned, we ought not to consider a technical error where the record shows, as it does in this case, that substantial justice has been done, and that the requirements of the law have, in substance, been complied with. This has been the interpretation of the rule by this court and by the circuit courts of 'appeal of other circuits. Railroad Co. v. Mulligan, 14 C. C. A. 547, 67 Fed. 569; Society v. Spiro, 24 C. C. A. 334, 78 Fed. 774. In order to reverse the judgment of the circuit court, this court must go out of its way to take cognizance of a technical error not assigned, and not mentioned upon the argument or in the brief of the plaintiff in error. I do not think the ends of justice require us to do this, especially when it is considered that the result of remanding the case is only to require the trial court to repeat in new findings the items of an account that have already been adjudicated, and incidentally to impose upon the defendant in error a burdensome expense, and to still further delay him in obtaining from the United States money that has been justiy due, but withheld from him, for more than 10 years.